[cobank-logo.jpg]

 

Agreement No. 00001544SLA

CREDIT AGREEMENT

THIS CREDIT AGREEMENT (this "Agreement"), dated as of July 13, 2020 is entered
into by and between U.S. PREMIUM BEEF, LLC, Kansas City, Missouri, a limited
liability company (the "Borrower"), and COBANK, ACB, a federally-chartered
instrumentality of the United States ("Lender").

RECITALS

(A)   The Borrower and Lender are parties to that certain Master Loan Agreement
dated as of July 26, 2011 (the "Existing Agreement"). Pursuant to the terms of
the Existing Agreement, the parties entered into one or more Supplement(s)
and/or Promissory Note(s) and Supplement(s) thereunder (the "Existing Promissory
Note(s) and Supplement(s)"). The Borrower and Lender now desire to amend and
restate the Existing Agreement and to apply this Agreement to the Existing
Promissory Note(s) and Supplement(s), as well as any new Promissory Note(s) that
may be issued hereunder. For that reason and for valuable consideration (the
receipt and sufficiency of which are hereby acknowledged), the Borrower and
Lender hereby agree that the Existing Agreement will be amended and restated by
this Agreement, provided, however, this Agreement is not a novation of the
Existing Agreement and all security under the Existing Agreement shall remain in
full force and effect under this Agreement.

In consideration of the agreements set forth herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Borrower and Lender agree as follows:

ARTICLE 1   Defined Terms; Accounting Principles. Certain capitalized terms used
in this Agreement bear the definitions given to them in this Agreement.
References to accounting standards are to United States generally accepted
accounting principles, consistently applied (the "Accounting Standards").

ARTICLE 2   The Facilities.

2.1   Promissory Note. In the event the Borrower desires to borrow from Lender
and Lender is willing to lend to the Borrower, or in the event the parties
desire to consolidate any existing loans hereunder, the parties will enter into
a promissory note (a "Promissory Note"). Each Promissory Note will set forth
Lender's commitment to make a loan or loans to the Borrower, the amount of the
loan(s), the purpose of the loan(s), the interest rate or rate options
applicable to the loan(s), the repayment terms of the loan(s), and any other
terms and conditions applicable to the particular loan(s). Each Promissory Note
will also contain the Borrower's promise to make payments of interest on the
unpaid principal balance of the loan(s), and fees and premiums, if any, and to
repay the principal balance of the loan(s). Each loan will be governed by the
terms and conditions contained in this Agreement and in the Promissory Note
relating to that loan.

2.2   Availability. Loans will be made available on any day on which Lender and
the Federal Reserve Banks are open for business (a "Business Day") upon the
telephonic or written request of an authorized employee of the Borrower.
Requests for loans must be received by 12:00 p.m. Denver, Colorado time on the
date the loan is desired. Loans will be made available by wire transfer of
immediately available funds. Wire transfers will be made to such account or
accounts as may be authorized by the Borrower.

 

1

--------------------------------------------------------------------------------



U.S. PREMIUM BEEF, LLC
Kansas City, Missouri
Agreement No. 00001544SLA

2.3   Security. The Borrower's obligations under this Agreement, each Promissory
Note, and each interest rate swap, hedge, cap, collar, forward fix or similar
agreement, including any master agreement published by the International Swap
and Derivatives Association, Inc., between the Borrower and Lender, designed to
protect the Borrower from fluctuations in interest rates (the "Interest Rate
Agreement") will be secured by a statutory first lien on all equity that the
Borrower may now own or hereafter acquire or be allocated in Lender. In
addition, except as otherwise provided in a Promissory Note or in a closing
instruction letter signed by the parties (an "Instruction Letter"), the
Borrower's obligations hereunder and under each Promissory Note will be:

(a)   secured by a first priority lien (subject only to exceptions approved in
writing by Lender) on (1) all personal property of the Borrower, whether now
existing or hereafter acquired, and (2) all of the Borrower's membership
interests in National Beef Packing Company, LLC, pursuant to a Pledge Agreement
dated July 26, 2011 (as amended from time to time). The Borrower agrees to take
such steps, including, without limitation, the execution and recordation or
filing, as applicable, of mortgages, deeds of trust, security agreements,
intercreditor or parity agreements, pledge agreements, control agreements,
financing statements, and amendments to any of the foregoing, and such other
instruments and documents as Lender may require to enable Lender to obtain,
perfect, and maintain a lien on such property, and the payment of any applicable
mortgage recording, documentary stamp, or intangible taxes; and

2.4   Payments Generally. The Borrower's obligation to repay each loan will be
evidenced by a Promissory Note. Lender will maintain a record of all loans, the
interest accrued thereon, and all payments made with respect thereto, and such
record will, absent proof of manifest error, be conclusive evidence of the
outstanding principal and interest on the loans. Payments under each Promissory
Note will be made by wire transfer of immediately available funds, by check, or
by automated clearing house (ACH) or other similar cash handling processes as
specified by separate agreement between the Borrower and Lender. Wire transfers
will be made to ABA No. 307088754 for advice to and credit of "CoBANK" (or to
such other account as Lender may direct by notice). The Borrower will give
Lender telephonic notice no later than 12:00 p.m. Denver, Colorado time on the
day the Borrower intends to pay by wire of such intent, and funds received after
3:00 p.m. Denver, Colorado time will be credited on the next Business Day.
Checks will be mailed to CoBANK, Department 167, Denver, Colorado 80291-0167 (or
to such other place as Lender may direct by notice). Credit for payment by check
will not be given until the later of the next Business Day after receipt of the
check or the day on which Lender receives immediately available funds. If any
installment of principal or interest is due on a date that is not a Business
Day, then such installment will be due and payable on the next Business Day.

2.5   Broken Funding Surcharge. Notwithstanding the terms of any Promissory Note
giving the Borrower the right to repay any loan prior to the date it would
otherwise be due and payable, the Borrower agrees to provide three Business
Days' prior written notice for any prepayment of a fixed rate balance and to pay
to Lender a broken funding surcharge in the amount set forth below in the event
the Borrower: (a) repays any fixed rate balance prior to the last day of its
fixed rate period (whether such payment is made voluntarily, as a result of an
acceleration, or otherwise); (b) converts any fixed rate balance to another
fixed rate or to a variable rate prior to the last day of the fixed rate period
applicable to such balance; or (c) fails to borrow any fixed rate balance on the
date scheduled therefor. The surcharge will be in an amount equal to the greater
of (1) the present value of any funding losses imputed by Lender to have been
incurred as a result of such payment, conversion or failure or (2) $300.00.
Notwithstanding the foregoing, in the event any fixed rate balance is repaid as
a result of the Borrower refinancing the loan with another lender or by other
means, then in lieu of the foregoing, the Borrower will pay to Lender a
surcharge in an amount sufficient (on a present value basis) to enable Lender to
maintain the yield it would have

2

 

--------------------------------------------------------------------------------



U.S. PREMIUM BEEF, LLC
Kansas City, Missouri
Agreement No. 00001544SLA

earned during the fixed rate period on the amount repaid. Any surcharge will be
determined and calculated in accordance with methodology established by Lender,
a copy of which will be made available upon request. Notwithstanding the
foregoing, in the event of a conflict between the provisions of this section and
of the broken funding charge section of a forward fix agreement between Lender
and the Borrower, the provisions of the forward fix agreement will control.

2.6        Taxes; Change in Law. Any payment by the Borrower to Lender will be
made net of any taxes (other than income and similar taxes imposed on or
measured by Lender's overall net income). If any change in any law, rule,
regulation, code, ordinance, order or the like to which the Borrower is subject,
including, without limitation, all laws relating to environmental protection,
and taxes (collectively, "Laws"), increases the cost of making or maintaining
any loan (or any associated commitment to lend), or reduces the amount received
or receivable by Lender hereunder then, upon request, the Borrower will pay to
Lender such additional amount as will compensate Lender for such additional
costs incurred or reduction suffered.

ARTICLE 3   Conditions Precedent.

3.1   Conditions to Initial Promissory Note. Lender's obligation to extend
credit under the initial Promissory Note hereunder is subject to the condition
precedent that Lender receive, in form and substance satisfactory to Lender,
each of the following, except as otherwise provided in the Promissory Note or in
an Instruction Letter:

(a)   This Agreement. A duly executed copy of this Agreement, the other Loan
Documents (as defined below), the Instruction Letter accompanying this
Agreement, and all instruments and documents contemplated hereby and thereby.

(b)   Banking Service Agreements. A duly completed and executed copy of any
banking service agreement, including any agreement relating to the provision by
Lender of cash management services, required by Lender from time to time. Lender
will be entitled to rely on (and will incur no liability to the Borrower in
acting on) any request or direction furnished in accordance with the terms
thereof.

3.2   Conditions to Each Promissory Note. Lender's obligations to extend credit
under each Promissory Note hereunder, including the initial Promissory Note, is
subject to the condition precedent that Lender receive, in form and substance
satisfactory to Lender, each of the following, except as otherwise provided in
the Promissory Note or in an Instruction Letter:

(a)   Promissory Note. A duly executed copy of the Promissory Note and all
instruments and documents contemplated by the Promissory Note.

(b)   Instruction Letter. Any and all items or requirements detailed in an
Instruction Letter.

(c)   Evidence of Perfection. Such evidence as Lender may require that it has
duly perfected liens as required under this Agreement.

(d)   Evidence of Authority. Such certified board resolutions, certificates of
incumbency, and other evidence that Lender may require that the Promissory Note,
all instruments and documents executed in connection therewith, and, in the case
of the initial Promissory Note hereto, this Agreement, the other Loan Documents
(as defined below) and all instruments and documents executed in connection
herewith and therewith, including any security documents, have been duly
authorized and executed.

3

--------------------------------------------------------------------------------



U.S. PREMIUM BEEF, LLC
Kansas City, Missouri
Agreement No. 00001544SLA

(e)     Fees and Other Charges. Any fees or other charges provided for herein,
in the Promissory Note or in any invoice provided by Lender.

(f)     Insurance. Such evidence as Lender may require that the Borrower is in
compliance with Section 5.4 below.

3.3   Conditions to Each Loan. Lender's obligation under each Promissory Note to
make any loan to the Borrower thereunder is subject to the condition that no
"Event of Default" (as defined in Section 8.1 below) or event that, with the
giving of notice and/or the passage of time and/or the occurrence of any other
condition, would ripen into an Event of Default (a "Potential Default") will
have occurred and be continuing or would be caused by the making of such loan.

ARTICLE 4   Representations and Warranties. The execution by the Borrower of
this Agreement and each Promissory Note hereunder, or any renewal or extension
by Lender of any Promissory Note hereunder, will constitute a representation and
warranty by the Borrower that:

  4.1   Instruction Letter; Loan Documents. Each representation and warranty and
all information set forth in any Instruction Letter and/or any of the Loan
Documents (as defined below) and/or any other document submitted in connection
with, or to induce Lender to enter into, such Promissory Note is correct in all
material respects as of the date of such Promissory Note.

  4.2   Compliance; Legal Proceedings. Each Loan Party (as defined below) and
its Subsidiaries (as defined below) and all property owned or leased or proposed
to be acquired with the proceeds of any Promissory Note hereunder by each Loan
Party and/or its Subsidiaries and all of its/their operations are in compliance
with all applicable Laws and the terms of the Loan Documents and no Event of
Default or Potential Default exists or is continuing. In addition, there are no
pending legal, arbitration, or governmental actions or proceedings to which any
Loan Party or any Subsidiary is a party or to which any of its or any
Subsidiaries' property is subject which, if adversely determined, might have a
material adverse effect on the financial condition, operations, properties,
profits, or business of any Loan Party or any Subsidiary, and to the best of
each Loan Party's knowledge, no such actions or proceedings are threatened or
contemplated. "Loan Party" means the Borrower and any Guarantor.

  4.3   Organization; Good Standing. Each Loan Party (a) is duly organized,
validly existing and in good standing under the Laws of its jurisdiction of
organization, (b) has the lawful power to own or lease its properties and to
engage in the business it conducts or proposes to conduct, and (c) is duly
qualified and in good standing in each jurisdiction where the property owned or
leased by it or the nature of the business transacted by it makes such
qualification necessary.

  4.4   Binding Agreement. The Loan Documents constitute legal, valid, and
binding obligations of each Loan Party that are enforceable in accordance with
their terms.

  4.5   Conflicting Agreements. Neither this Agreement nor any Promissory Note,
Interest Rate Agreement, or other instrument or document securing or otherwise
relating hereto or to any Promissory Note (each a "Loan Document" and
collectively, at any time, the "Loan Documents") conflicts with, or constitutes
(with or without the giving of notice and/or the passage of time and/or the
occurrence of any other condition) a default under, any other agreement to which
the Borrower is a party or by which it or any of its property may be bound or
affected, and does not conflict with any provision of its bylaws, articles of
incorporation or other organizational documents.

4

--------------------------------------------------------------------------------



U.S. PREMIUM BEEF, LLC
Kansas City, Missouri
Agreement No. 000015445LA

4.6   Consents and Approvals. No consent, permission, authorization, order or
license of any governmental authority or of any party to any agreement to which
each Loan Party is a party or by which it or any of its property may be bound or
affected, is necessary in connection with the project, acquisition or other
activity being financed by such Promissory Note, or the execution, delivery,
performance or enforcement of any Loan Document, except as have been obtained
and are in full force and effect.

4.7   Budgets; Full Disclosure. All budgets, projections, feasibility studies,
and other documentation submitted by the Borrower or its Affiliates (as defined
below) to Lender in connection with, or to induce Lender to enter into, such
Promissory Note are based upon assumptions that are reasonable and realistic,
and as of the date of such Promissory Note, no fact has come to light, and no
event has occurred, that would cause any assumption made therein to not be
reasonable or realistic. No Loan Document or other certificate, statement,
agreement, or document furnished to Lender in connection with this Agreement or
any other Loan Document (a) contains any untrue statement of a material fact, or
(b) fails to state a material fact necessary in order to make the statements
contained herein or therein, in light of the circumstances under which they were
made, not misleading. The Borrower is not aware of any Material Adverse Change
that has not been disclosed in writing to Lender. "Affiliate" means any
individual, sole proprietorship, partnership, limited liability company, joint
venture, trust, unincorporated organization, association, corporation,
institution, public benefit corporation, firm, joint stock company, estate,
entity or governmental agency, (1) that directly or indirectly controls, is
controlled by, or is under common control with the Borrower, (2) that
beneficially owns or holds 5% or more of any class of the voting or other equity
interests of the Borrower, or (3) 5% or more of any class of voting interests or
other equity interests of which is beneficially owned or held, directly or
indirectly, by the Borrower. A "Material Adverse Change" means any material
adverse change, as reasonably determined by Lender, in the condition, financial
or otherwise, operations, business, liabilities (actual or contingent) or
properties of a Loan Party or Subsidiary or in its ability to perform its
obligations hereunder, under any security instrument or document, or under any
other Loan Document.

  4.8   Accurate Financial Information. Each submission of financial information
or documents relating to a Loan Party will constitute a representation and
warranty by the Loan Party that such information and documents (a) are true and
accurate in all material respects, (b) do not fail to state a material fact
necessary in order to make the statements contained therein, in light of the
circumstances under which they were made, not misleading, and (c) have been
reviewed by a Principal Financial Officer of the Borrower or, as applicable, the
relevant Loan Party. As used herein, the term "Principal Financial Officer"
means an officer of the applicable Loan Party responsible for overseeing the
financial activities of the Loan Party.

4.9   ERISA. The Borrower and its Subsidiaries are in compliance in all material
respects with the applicable provisions of the Employee Retirement Income
Security Act of 1974, and the regulations and published interpretations
thereunder from time to time ("ERISA").

4.10  Margin Stock. No Loan Party is engaged or intends to engage principally,
or as one of its important activities, in the business of extending credit for
the purpose, immediately, incidentally or ultimately, of purchasing or carrying
margin stock (within the meaning of Regulation U, T or X as promulgated by the
Board of Governors of the Federal Reserve System of the United States of America
(the "Board")). No part of the proceeds of any loan made by Lender to the
Borrower has been or will be used, immediately, incidentally or ultimately, to
purchase or carry any margin stock or to extend credit to others for the purpose
of purchasing or carrying any margin stock or in any way that is inconsistent
with the provisions of the regulations of the Board. No Loan Party or any
Subsidiary of any Loan Party holds

5

 

--------------------------------------------------------------------------------



U.S. PREMIUM BEEF, LLC
Kansas City, Missouri
Agreement No. 00001544SLA

or intends to hold margin stock in such amounts that more than 25% of the
reasonable value of the assets of any Loan Party or Subsidiary of any Loan Party
are or will be represented by margin stock.

ARTICLE 5   Affirmative Covenants. Unless otherwise agreed to in writing by
Lender, while this Agreement is in effect, the Borrower agrees to, and with
respect to Sections 5.3, 5.4, 5.5, and 5.8, agrees to cause each subsidiary, if
any, listed on SCHEDULE 5.0 attached hereto (singularly a "Subsidiary", and
collectively the "Subsidiaries") to:

5.1   Reports and Notices. Furnish to Lender:

(a)   Annual Financial Statements. As soon as available, but in no event more
than 120 days after the end of each fiscal year of the Borrower occurring during
the term hereof, annual consolidated financial statements of the Borrower and
its consolidated Subsidiaries, prepared in accordance with the Accounting
Standards. Such financial statements will: (1) be audited by independent
certified public accountants selected by the Borrower and acceptable to Lender;
(2) be accompanied by a report of such accountants containing an opinion thereon
acceptable to Lender; (3) be prepared in reasonable detail and in comparative
form; and (4) include a balance sheet, a statement of income, a statement of
retained earnings, a statement of cash flows, and all notes and schedules
relating thereto.

(b)   Interim Financial Statements. As soon as available, but in no event more
than 60 days after the end of each fiscal quarter of the Borrower (other than
the last quarter in each fiscal year of the Borrower), a consolidated balance
sheet of the Borrower and its consolidated Subsidiaries, as of the end of such
fiscal quarter a consolidated statement of income for the Borrower and its
consolidated Subsidiaries, for such period and for the period year to date, and
such other interim statements as Lender may specifically request, all prepared
in reasonable detail and in comparative form in accordance with the Accounting
Standards; and, if required by written notice from Lender, certified by a
Principal Financial Officer of the Borrower.

(c)   Notice of Default. Promptly after becoming aware thereof, notice of the
occurrence of an Event of Default or a Potential Default, including, without
limitation, any error in the Borrower's financial information previously
provided to Lender and the occurrence of any breach, default, event of default
or event that, with the giving of notice and/or the passage of time and/or the
occurrence of any other condition, would become a breach, default or event of
default under any loan agreement, indenture, mortgage, or other credit or
security agreement or instrument to which a Loan Party is a party or by which it
or any of its property may be bound or affected.

(d)   Notice of Litigation, Environmental Matters, Etc. Promptly after becoming
aware thereof, notice of: (1) the commencement of any action, suit or proceeding
before any court, arbitrator or governmental department, commission, board,
bureau, agency, or instrumentality having jurisdiction over any Loan Party or
any Subsidiary, that, if adversely decided, could result in a Material Adverse
Change; (2) the receipt of any notice, indictment, pleading or other
communication alleging a condition that may require any Loan Party or any
Subsidiary to undertake or to contribute to a clean-up or other response under
any environmental Law, or that seeks penalties, damages, injunctive relief,
criminal sanctions or other relief as a result of an alleged violation of any
such Law, or that claims personal injury or property damage as a result of
environmental factors or conditions; and (3) any matter that could cause a
Material Adverse Change, including any decision of any regulatory authority or
commission.

6

 

--------------------------------------------------------------------------------



U.S. PREMIUM BEEF, LLC
Kansas City, Missouri
Agreement No. 00001544SLA

(e)   Notice of Certain Events. (1) Notice at least 30 days prior thereto, of
any change in the Borrower's name or corporate structure; (2) notice at least 30
days prior thereto, of any change in the Borrower's organizational documents or
membership and marketing agreements (or similar documents), which changes must
be approved in writing by Lender in its reasonable discretion; (3) notice at
least 30 days prior thereto, of any change in the principal place of business of
the Borrower or the office where its records concerning its accounts are kept;
and (4) as soon as available after any changes thereto, copies of the Borrower's
organizational documents or membership and marketing agreements (or similar
documents), in each case certified by the Borrower's Secretary or equivalent
officer acceptable to Lender.

(f)   Compliance Certificates. Together with each set of financial statements
furnished to Lender pursuant to Section 5.1(a) and Section 5.1(b) above, as
applicable, a certificate of a Principal Financial Officer of the Borrower, in
form and content acceptable to Lender; (1) certifying that no Event of Default
or Potential Default occurred during the period covered by such statement(s) or,
if an Event of Default or Potential Default occurred, a description thereof and
of all actions taken or to be taken to remedy same; and (2) setting forth
calculations showing compliance with the financial covenants set forth in
Article 7 below,

5.2   Instruction Letter. Comply with any and all requirements detailed in an
Instruction Letter.

5.3   Corporate Existence, Etc. Preserve and keep in full force and effect its
existence and good standing in the jurisdiction of its incorporation or
formation, qualify and remain qualified to transact business in all
jurisdictions where such qualification is required, and obtain and maintain all
licenses, certificates, permits, authorizations, approvals, and the like that
are material to the conduct of its business or required by any Law.

5.4   Insurance. Maintain insurance with reputable and financially sound
insurance companies or associations, including self-insurance to the extent
customary, acceptable to Lender in such amounts and covering such risks as are
usually carried by companies engaged in the same or similar business and
similarly situated, and make such increases in the type or amount of coverage as
Lender may reasonably request. All such policies insuring any collateral for the
Borrower's obligations to Lender will have additional insured, mortgagee and
lender's loss payee clauses or endorsements, as applicable, in form and
substance satisfactory to Lender. At Lender's request, the Borrower agrees to
deliver to Lender such proof of compliance with this section as Lender may
require.

5.5   Property Maintenance. Maintain in good repair, working order and condition
(ordinary wear and tear excepted) in accordance with the general practice of
other businesses of similar character and size, all of those properties useful
or necessary to its business, and make all alterations, replacements, and
improvements thereto as may from time to time be necessary in order to ensure
that its properties remain in good working order and condition. The Borrower
agrees that at Lender's request, which request may not be made more than once a
year, the Borrower will furnish to Lender a report on the condition of the
Borrower's property.

5.6   Inspection. Permit Lender or its agents, upon reasonable notice and during
normal business hours or at such other times as the parties may agree, to
inspect and visit any of its properties, examine and make excerpts from its
books and records, and to discuss its business affairs, finances and accounts
with its officers, directors, employees, and independent certified public
accountants and to conduct reviews of any collateral. Without limiting the
foregoing, the Borrower will permit Lender, through an

7

--------------------------------------------------------------------------------



U.S. PREMIUM BEEF, LLC
Kansas City, Missouri
Agreement No. 00001544SLA

employee of Lender or through an independent third party contracted by Lender,
to conduct on an annual basis a review of the collateral covered by any security
instruments or documents provided to Lender pursuant to this Agreement. The
Borrower further agrees to pay to Lender a collateral inspection fee designated
by Lender and reimburse Lender all reasonable costs and expenses incurred by
Lender in connection with such collateral inspection reviews performed by Lender
employees or its agents.

5.7    Books and Records. Maintain and keep proper books and records of account
in which full, true and correct entries of all its dealings, business and
financial affairs will be made in accordance with the Accounting Standards.

5.8    Compliance With Laws. Comply in all material respects with all Laws and
any patron or member investment program applicable to the Borrower. In addition,
the Borrower agrees to cause all persons occupying or present on any of its
properties, and to cause each Subsidiary to cause all persons occupying or
present on any of its properties, to comply in all material respects with all
Laws relating to such properties.

5.9    Further Assurances and Other Information. From time to time and at its
expense, execute and deliver such documents and do such other acts and things as
Lender in its sole discretion may deem necessary or advisable from time to time
in order to more fully carry out the provisions and purpose of the Loan
Documents, including delivery of such other information regarding the condition
or operations, financial or otherwise, of a Loan Party or Subsidiary as Lender
may from time to time reasonably request, including, but not limited to, copies
of all pleadings, notices and communications referred to in Section 5.1(d)
above.

5.10   Capital. Maintain its status as an entity eligible to borrow from Lender
and acquire equity in Lender in such amounts and at such times as Lender may
from time to time require in accordance with its Bylaws and Capital Plan (as
each may be amended from time to time), except that the maximum amount of equity
that the Borrower may be required to purchase in connection with a loan may not
exceed the maximum amount permitted by the Bylaws at the time the Promissory
Note relating to such loan is entered into or such loan is renewed or refinanced
by Lender. The rights and obligations of the parties with respect to such equity
and any patronage or other distributions made by Lender will be governed by
Lender's Bylaws and Capital Plan (as each may be amended from time to time).

5.11    Delivery of Original Loan Documents. If copies of any executed Loan
Documents are delivered to Lender as provided in Article 3 above, immediately
deliver to Lender the original executed versions of such Loan Documents.

5.12    Indemnity for Taxes. At all times indemnify and hold and save Lender
harmless from and against any and all actions or causes of action, claims,
demands, liabilities, loss, damage or expense of whatsoever kind and nature
incurred by Lender as a result of the non-payment of any documentary stamp tax,
intangible tax, interest or penalties associated therewith or any other local,
state or federal assessment required to be paid, but not paid in conjunction
with the indebtedness evidenced by the Loan Documents. The Borrower agrees to
pay to Lender, its successors and assigns, all sums of money requested by Lender
hereunder within ten days of such request, which Lender will or may advance, pay
or cause to be paid, or become liable to pay, on account of or in connection
with failure to pay as required by the regulations of the governmental authority
so imposing said payment. Lender will be entitled to charge for any and all
disbursements made by it in good faith, under the reasonable belief that it or
the Borrower is or was liable for the amount so assessed. Any default by the
Borrower in making any payments required under this

8

 

--------------------------------------------------------------------------------



U.S. PREMIUM BEEF, LLC
Kansas City, Missouri
Agreement No. 00001544SLA

covenant will constitute a payment Event of Default under the Loan Documents and
Lender may, at its option, declare the entire amount of principal plus accrued
interest thereon due and payable without notice or demand.

5.13   ERISA. The Borrower and its Subsidiaries, for so long as this Agreement
remains outstanding, will remain in compliance in all material respects with the
applicable provisions of ERISA, the failure to comply with which has or may
cause a Material Adverse Change.

ARTICLE 6   Negative Covenants. Unless otherwise agreed to in writing by Lender,
while this Agreement is in effect, the Borrower will not:

6.1    Other Indebtedness. Create, incur, assume or allow to exist, directly or
indirectly, any indebtedness or liability for borrowed money (including trade or
bankers' acceptances), letters of credit, or for the deferred purchase price of
property or services (including leases that should be capitalized on the books
of the lessee in accordance with the Accounting Standards), except for:

(a)    debt to Lender.

(b)    accounts payable to trade creditors incurred in the ordinary course of
business.

(c)    current operating liabilities (other than for borrowed money) incurred in
the ordinary course of business.

(d)    capitalized leases with Farm Credit Leasing Services Corporation.

(e)    capitalized leases and purchase money financing of property used in the
ordinary course of Borrower's business in an aggregate amount not exceeding
$200,000.00 at any one time outstanding.

6.2    Contingent Liabilities. Assume, guarantee, become liable as a surety,
endorse, contingently agree to purchase, or otherwise be or become liable,
directly or indirectly (including, but not limited to, by means of a maintenance
agreement, an asset or stock purchase agreement, or any other agreement designed
to ensure any creditor against loss), for or on account of the obligation of any
person or entity, except:

(a)    by the endorsement of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of the Borrower's business.

6.3    Liens. Create, incur, assume, or allow to exist any mortgage, deed of
trust, pledge, lien (including the lien of an attachment, judgment, or
execution), security interest, or other encumbrance of any kind upon any of its
property, real or personal (collectively, "Liens"). The foregoing restrictions
will not apply to:

(a)    Liens in favor of Lender.

(b)    Liens for taxes, assessments, or governmental charges that are not past
due.

(c)    Liens and deposits under workers' compensation, unemployment insurance,
and social security Laws.

9

 

--------------------------------------------------------------------------------



U.S. PREMIUM BEEF, LLC
Kansas City, Missouri
Agreement No. 0000 I 544SLA

(d)   Liens and deposits to secure the performance of bids, tenders, contracts
(other than contracts for the payment of money), and like obligations arising in
the ordinary course of business as conducted on the date hereof.

(e)   Liens imposed by Law in favor of mechanics, materialmen, warehousemen, and
like persons that secure obligations that are not past due.

(f)   Easements, rights-of-way, restrictions, and other similar encumbrances
which, in the aggregate, do not materially interfere with the occupation, use,
and enjoyment of the property or assets encumbered thereby in the normal course
of-its business or materially impair the value of the property subject thereto.

(g)   Liens in favor of Farm Credit Leasing Services Corporation.

(h)   purchase money security interests in inventory and equipment existing on
the date hereof and previously approved by Lender in writing.

6.4   Transactions with Affiliates. Enter into any transaction with any
Affiliate except in the ordinary course of and pursuant to the reasonable
requirements of its business and upon fair and reasonable terms no less
favorable to it than it would obtain in a comparable arm's-length transaction
with a person or entity that was not an Affiliate.

6.5   Loans and Investments. Make any loan or advance to any person or entity,
or purchase any capital stock, obligations or other securities of, make any
capital contributions to, or otherwise invest in any person or entity, or form
or create any partnerships or joint ventures, except:

(a)   trade credit extended in the ordinary course of business.

(b)   equity in, or obligation of, Lender.

(c)   the Borrower's membership interests in National Beef Packing Company, LLC.

(d)   commercial paper maturing not in excess of one year from the date of
acquisition and rated PI by Moody's Investors Service, Inc., or  Al by Standard
& Poor's Corporation on the date of acquisition.

(e)   certificates of deposit in North American commercial banks rated C or
better by Keefe, Bruyette & Woods, Inc., or 3 or better by Cates Consulting
Analysts, maturing not in excess of one year from the date of acquisition.

(f)   obligations of the United States government or any agency thereof, the
obligations of which are guaranteed by the United States government, maturing,
in each case, not in excess of one year from the date of acquisition.

(g)   repurchase agreements of any bank or trust company incorporated under the
laws of the United States of America or any state thereof and fully secured by a
pledge of obligations issued or fully and unconditionally guaranteed by the
United States government.

(h)   investments in Lender's cash investment program.

10

 

--------------------------------------------------------------------------------



U.S. PREMIUM BEEF, LLC
Kansas City, Missouri
Agreement No. 00001544SLA

6.6   Dividends and Distributions. Directly or indirectly declare or pay any
dividends on account of any units of any class of its equity or any of its
patronage notices now or hereafter outstanding, or set aside or otherwise
deposit or invest any sums for such purpose, or redeem, retire, defease,
purchase or otherwise acquire any units of any class of its equity or any of its
patronage notices (or set aside or otherwise deposit or invest any sums for such
purpose) for any consideration other than additional units or patronage notices
or apply or set apart any sum, or make any other distribution (by reduction of
capital or otherwise) in respect of any such units of any class of its equity or
any of its patronage notices, or make any other distribution or allocation of
its assets to any holder of units of any class of its equity or any of its
patronage notices, or agree to do any of the foregoing; provided, that the
Borrower may, so long as the Borrower is treated as a partnership for tax
purposes, make distributions to its unitholders on account of the federal and
state income taxes that would be assessed to such unitholders based on the
Borrower's taxable income, provided that the Borrower delivers to Lender a
certificate that no Event of Default has occurred or will result thereby,
further provided that the aggregate amount of all such distributions with
respect to any calendar year may not exceed the amount of such income which
would be taxable to such unitholders for such calendar year multiplied by the
maximum applicable state and federal income tax rate for the calendar year in
which taxed, and further provided that interim distributions shall not exceed
seventy five percent (75%) of the estimated federal and state income taxes that
would be assessed to such unitholders based on the Borrower's taxable income
multiplied by the maximum applicable state and federal income tax.
Notwithstanding the foregoing, the Borrower may make distributions to
unitholders, provided that, after giving effect to the distribution, there is no
outstanding balance under that certain Amended and Restated Revolving Term
Promissory Note No. 00001544T01 (as may be amended and restated from time to
time), and provided further that the Borrower delivers to Lender a certificate
that no Event of Default has occurred or will result from such distribution.

6.7    Mergers, Acquisitions, Etc. Merge or consolidate with any other entity or
acquire all or a material part of the assets of any other person or entity, or
form or create any new Subsidiary, or commence operations under any other name,
organization, or entity, including any joint venture.

6.8    Transfer of Assets. Sell, transfer, lease, or otherwise dispose of any of
its assets, except: (a) in the ordinary course of business; and (b) the sale,
transfer or disposal of any obsolete or worn-out assets that are no longer
necessary or required in the conduct of the Borrower's business, provided that,
in each calendar year, the Borrower shall not sell, transfer, or dispose such
assets in excess of $200,000.00 in the aggregate for such year.

6.9    Change in Business. Engage in any business activities or operations
substantially different from or unrelated to the Borrower's present business
activities or operations.

6.10   Use of Proceeds. Use the proceeds of any loan made by Lender to the
Borrower, whether directly or indirectly, and whether immediately, incidentally
or ultimately, to purchase or carry margin stock (within the meaning of
Regulation U of the Board) or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund indebtedness originally
incurred for such purpose.

ARTICLE 7   Financial Covenants. Unless otherwise agreed to in writing by
Lender, while this Agreement is in effect:

7.1   Net Worth. The Borrower will have at the end of each fiscal quarter of the
Borrower an excess of consolidated total assets over consolidated total
liabilities of not less than $70,000,000.00 (all as determined in accordance
with the Accounting Standards).

11

 

--------------------------------------------------------------------------------



U.S. PREMIUM BEEF, LLC
Kansas City, Missouri
Agreement No. 00001544SLA

ARTICLE 8   Default.

8.1   Each of the following will constitute an "Event of Default" hereunder:

(a)   Payment Default. The Borrower should fail to make any payment to Lender
when due.

(b)   Representations and Warranties. Any representation, warranty,
certification or statement of fact made at any time by the Borrower, herein or
in any other Loan Document, or in any certificate, other instrument or statement
furnished to Lender by or on behalf of the Borrower, will have been false or
misleading in any material respect as of the time it was made or furnished.

(c)   Covenants. The Borrower will default in the observance or performance of
any covenant set forth in Article 5 (other than Sections 5.1(c), 5.1(d),
5.1(e)(1), 5.1(e)(2), and 5.2 above), and such default continues for 30 days
after written notice thereof will have been delivered to the Borrower by Lender.

(d)   Other Covenants and Agreements. The Borrower will default in the
observance or performance of Sections 5.1(c), 5.1(d), 5.1(e)(1), 5.l(e)(2), and
5.2 or any other covenant or agreement contained herein or in any other Loan
Document or if Borrower uses the proceeds of any loan for any unauthorized
purpose.

(e)   Cross Default. Any Loan Party should, after any applicable grace period,
breach or be in default under the terms of any other Loan Document (including,
without limitation, any security instrument or document) or any other agreement
between any Loan Party and Lender, or between any Loan Party and any Affiliate
of Lender, including without limitation Farm Credit Leasing Services
Corporation.

(f)   Other Indebtedness. Any Loan Party or Subsidiary should fail to pay when
due any indebtedness to any other person or entity for borrowed money or any
long-term obligation for the deferred purchase price of property (including any
capitalized lease), or any other event occurs that, under any agreement or
instrument relating to such indebtedness or obligation, has the effect of
accelerating or permitting the acceleration of such indebtedness or obligation,
whether or not such indebtedness or obligation is actually accelerated or the
right to accelerate is conditioned on the giving of notice, the passage of time,
or otherwise.

(g)   Judgments. A judgment, decree, or order for the payment of money will have
been rendered against any Loan Party and either: (1) enforcement proceedings
will have been commenced; (2) a Lien prohibited by this Agreement, any security
instrument, or any other Loan Document, will have been obtained; or (3) such
judgment, decree, or order will continue unsatisfied and in effect for a period
of 30 consecutive days without being vacated, discharged, satisfied, bonded, or
stayed pending appeal.

(h)   Loan Document Unenforceable. Any of the Loan Documents ceases to be a
legal, valid, and binding agreement enforceable against any Loan Party or is in
any way terminated (except in accordance with its terms) or becomes or is
declared ineffective or inoperative.

(i)   Revocation of Guaranty. Any guaranty, suretyship, subordination agreement,
maintenance agreement, or other agreement furnished in connection with the
Borrower's obligations hereunder and under any Promissory Note will, at any
time, cease to be in full force and effect, or will be revoked or declared 'null
and void, or the validity thereof will be contested by the Guarantor, surety or
other maker thereof, or the Guarantor will deny any further liability or
obligations thereunder, or will fail to perform its obligations thereunder, or
any representation or warranty set forth therein will be breached, or

12

--------------------------------------------------------------------------------



U.S. PREMIUM BEEF, LLC
Kansas City, Missouri
Agreement No. 00001544SLA

the Guarantor will breach or be in default under the terms of any other
agreement with Lender (including any loan agreement or security agreement), or a
default set forth in sections (f) through (h) will occur with respect to the
Guarantor.

(j)   Insolvency, Etc. Any Loan Party or Subsidiary will: (1) become insolvent
or will generally not, or will be unable to, or will admit in writing its
inability to, pay its debts as they become due; or (2) suspend its business
operations or a material part thereof or make an assignment for the benefit of
creditors; or (3) apply for, consent to, or acquiesce in the appointment of a
trustee, receiver, or other custodian for it or any of its property; or (4) have
commenced against it any action or proceeding for the appointment of a trustee,
receiver, or other custodian and such action or proceeding is not dismissed
within 30 days of the date thereof, or a trustee, receiver, or other custodian
is appointed for all or any part of its property; or (5) receive notice from any
regulatory or governmental authority to the effect that such authority intends
to replace the management of any Loan Party or assume control over any Loan
Party or Subsidiary; or (6) commence or have commenced against it any proceeding
under any bankruptcy, reorganization, arrangement, readjustment of debt,
dissolution, or liquidation law of any jurisdiction.

(k)   Material Adverse Change. Any Material Adverse Change occurs, as reasonably
determined by Lender.

8.2   Remedies. Upon the occurrence and during the continuance of an Event of
Default or Potential Default, Lender will have no obligation to extend or
continue to extend credit to the Borrower and may discontinue doing so at any
time without prior notice or other limitation. In addition, upon the occurrence
and during the continuance of any Event of Default, Lender may, upon notice to
the Borrower:

(a)   Termination and Acceleration. Terminate any commitment and declare the
unpaid principal balance of the loans, all accrued interest thereon, and all
other amounts payable under this Agreement, each Promissory Note, and all other
Loan Documents to be immediately due and payable. Upon such a declaration, the
unpaid principal balance of the loans and all such other amounts will become
immediately due and payable, without protest, presentment, demand, or further
notice of any kind, all of which are hereby expressly waived by the Borrower.

(b)   Enforcement. Proceed to protect, exercise, and enforce such rights and
remedies as may be provided by this Agreement, any security instrument or
document, any other Loan Document, or under Law. Each and every one of such
rights and remedies will be cumulative and may be exercised from time to time,
and no failure on the part of Lender to exercise, and no delay in exercising,
any right or remedy will operate as a waiver thereof, and no single or partial
exercise of any right or remedy will preclude any future or other exercise
thereof, or the exercise of any other right. Without limiting the foregoing,
Lender may hold and/or set off and apply against the Borrower's obligations to
Lender the proceeds of any equity in Lender, any cash collateral held by Lender,
or any balances held by Lender for the Borrower's account (whether or not such
balances are then due).

(c)   Application of Funds. Lender may apply all payments received by it to the
Borrower's obligations to Lender in such order and manner as Lender may elect in
its sole discretion.

(d)   Interest upon default. In addition to the rights and remedies set forth
above and notwithstanding any Promissory Note: (1) upon the occurrence and
during the continuance of an Event of Default, at Lender's option in each
instance, the entire indebtedness outstanding hereunder and under each
Promissory Note will bear interest from the date of such Event of Default until
such Event of Default will have been waived or cured in a manner satisfactory to
Lender at 4.00% per annum in excess of the rate(s)

13

--------------------------------------------------------------------------------



U.S. PREMIUM BEEF, LLC
Kansas City, Missouri
Agreement No. 00001544SLA

of interest that would otherwise be in effect on that loan under the terms of
the applicable Promissory Note; and (2) after the maturity of any loan (whether
as a result of acceleration or otherwise), the unpaid principal balance of such
loan (including without limitation, principal, interest, fees and expenses) will
automatically bear interest at 4.00% per annum in excess of the rate(s) of
interest that would otherwise be in effect on that loan under the terms of the
Promissory Note. All interest provided for herein will be payable on demand and
will be calculated on the basis of a year consisting of 360 days.

ARTICLE 9   Expenses; Indemnification; Damage Waiver.

9.1   Costs and Expenses. To the extent allowed by Law, the Borrower agrees to
pay all reasonable out-of-pocket costs and expenses (including the fees and
expenses of counsel retained or employed by Lender) incurred by Lender and any
participants of Lender in connection with the origination, administration,
collection and enforcement of this Agreement and the other Loan Documents,
including, without limitation, all costs and expenses incurred in obtaining,
perfecting, maintaining, determining the priority of, and releasing any security
for the Borrower's obligations to Lender, and any stamp, intangible, transfer or
like tax incurred in connection with this Agreement or any other Loan Document
or the recording hereof or thereof.

9.2   Indemnification. The Borrower indemnifies Lender, its Affiliates and its
and their respective officers, directors, employees, agents and advisors (each
an "Indemnitee") against, and holds each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including fees and
expenses of employed or retained counsel) incurred by any Indemnitee or asserted
against any Indemnitee by any third party arising out of or as a result of (a)
the execution or delivery of any Loan Document, the performance or
nonperformance by the Borrower of its obligations under any Loan Document or the
consummation of the transactions contemplated thereby, including the use of the
proceeds therefrom, (b) breach of representations, warranties or covenants of
the Borrower under any Loan Document, or (c) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
including any such items or losses relating to or arising under environmental
Laws or pertaining to environmental matters, regardless whether any Indemnitee
is a party thereto; provided that such indemnity will not, as to an Indemnitee,
be available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by a final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee.

9.3   Waiver of Consequential Damages. To the fullest extent permitted by
applicable Law, the Borrower will not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages arising out of, in connection with, or as a
result of, any Loan Document, the transactions contemplated thereby or the use
of the proceeds thereof.

ARTICLE 10   Miscellaneous.

10.1   Amendments; Waivers; Etc. No amendment, modification, or waiver of any
provision of this Agreement or the other Loan Documents, and no consent to any
departure by the Borrower herefrom or therefrom, will be effective unless
approved by Lender and contained in a writing signed by or on behalf of Lender,
and then such waiver or consent will be effective only in the specific instance
and for the specific purpose for which given. In the event this Agreement is
amended or restated, each such amendment or restatement will be applicable to
all Promissory Notes hereto.

14

 

--------------------------------------------------------------------------------



U.S. PREMIUM BEEF, LLC
Kansas City, Missouri
Agreement No. 00001544SLA

10.2   Notices. All notices hereunder will be in writing and will be deemed to
have been duly given when addressed to the party intended to receive the same at
the address of such party set forth below (or such other address either party
may specify by like notice), (a) upon delivery if personally delivered to a
party at such address, (b) three days after the same is deposited in the United
States mail as first class, certified mail, return receipt requested, postage
paid, (c) one business day after the same has been deposited with Federal
Express or another nationally recognized overnight courier service if designated
for next-day delivery, and (d) upon delivery if sent by facsimile or electronic
mail with confirmation of delivery of the same:

If to Lender, as follows:

For general correspondence purposes:
P.O. Box 5110
Denver, Colorado 80217-5110

For direct delivery purposes, when desired:
6340 South Fiddlers Green Circle
Greenwood Village, Colorado 80111-1914

Attention: Credit Information Services
Fax No.: (303) 224-6101

If to the Borrower, as follows:

U.S. Premium Beef, LLC
P. O. Box 1751
Dodge City, Kansas 67801

12200 N Ambassador Drive
Kansas City, Missouri 64163

Attention: Danielle Imel, Treasurer

10.3   Survival. Notwithstanding anything to the contrary in this or any other
Loan Document, Sections 5.12, 8.2, all of Article 9, and Section 10.7 will
survive the termination of this Agreement, repayment of every Promissory Note,
and the foreclosure, or any other enforcement action, of any and all security
pledged pursuant to Section 2.3 above. The representations, warranties,
acknowledgments, and agreements set forth herein will survive the dale of this
Agreement, but not its termination unless otherwise agreed.

10.4   Effectiveness and Severability. This Agreement will continue in effect
until: (a) all indebtedness and obligations of the Borrower under this Agreement
and the other Loan Documents have been paid or satisfied; (b) Lender has no
commitment to extend credit to or for the account of the Borrower under any
Promissory Note; and (c) either party sends written notice to the other party
terminating this Agreement. Any provision of this Agreement or any other Loan
Document that is prohibited or unenforceable in any jurisdiction will be
ineffective to the extent of such prohibition or unenforceable without
invalidating the remaining provisions hereof or thereof.

10.5   Successors and Assigns.

(a)      Successors and Assigns Generally. This Agreement and the other Loan
Documents will be binding upon and inure to the benefit of the Borrower and
Lender and their respective successors and assigns, except that the Borrower may
not assign or transfer its rights or obligations under this Agreement or the
other Loan Documents without the prior written consent of Lender.

(b)      Participations, Etc. From time to time, Lender may sell to one or more
banks, financial institutions, or other lenders a participation in one or more
of the loans or other extensions of credit made pursuant to this Agreement.
However, no such participation will relieve Lender of any commitment made

15

--------------------------------------------------------------------------------



U.S. PREMIUM BEEF, LLC
Kansas City, Missouri
Agreement No. 00001544SLA

to the Borrower hereunder. In connection with the foregoing, Lender may disclose
information concerning the Borrower and its subsidiaries, if any, to any
participant or prospective participant, provided that such participant or
prospective participant agrees to keep such information confidential. Patronage
distributions in the event of a sale of a participation interest will be
governed by Lender's Bylaws and Capital Plan (as each may be amended from time
to time). A sale of a participation interest may include certain voting rights
of the participants regarding the loans hereunder (including without limitation
the administration, servicing, and enforcement thereof). Lender agrees to give
written notification to the Borrower of any sale of a participation interest.

10.6   Integration; Other Types of Credit; Counterparts; Electronic Signatures.

(a)      Integration. The Loan Documents are intended by the parties to be a
complete and final expression of their agreement. Each Promissory Note will be
deemed to incorporate all of the terms and conditions of this Agreement as if
fully set forth therein. Without limiting the foregoing, any capitalized term
utilized in any Promissory Note (or in any amendment to this Agreement or
Promissory Note) and not otherwise defined in the Promissory Note (or amendment)
will have the meaning set forth herein or, if applicable, in the Accounting
Standards. In the event the Accounting Standards are changed after the date
hereof, then alt such changes will be applicable hereto, unless Lender otherwise
specifies in writing.

(b)      Other Types of Credit. From time to time, Lender may issue letters of
credit or extend other types of credit to or for the account of the Borrower. In
the event the parties desire to do so under the terms of this Agreement, then
the agreement of the parties with respect thereto may be set forth in a
Promissory Note and this Agreement will be applicable thereto.

(c)      Counterparts; Electronic Signatures. This Agreement, each Promissory
Note and any other Loan Document may be executed in counterparts, each of which
will constitute an original, but all of which when taken together will
constitute a single contract. Delivery of an executed counterpart of a signature
page of this Agreement, any Promissory Note or any other Loan Document by
facsimile or other electronic means will be as effective as delivery of a
manually executed counterpart of each such Agreement, Promissory Note or Loan
Document. The parties agree that the electronic signature of a party to this
Agreement, any Promissory Note or any other Loan Document shall be as valid as
an original signature of such party and shall be effective to bind such party to
this Agreement or such Loan Document. The parties agree that any electronically
signed Loan Document (including this Agreement) shall be deemed (i) to be
"written" or "in writing," (ii) to have been signed and (iii) to constitute a
record established and maintained in the ordinary course of business and an
original written record when printed from electronic files. The parties
presently intend to authenticate any Loan Documents to which they are a party by
either signing such Loan Document or attaching thereto or logically associating
therewith an electronic sound, symbol or process as their respective electronic
signature. The words "execution," "signed," "signature," and words of like
import in any Loan Document shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, or any similar state Laws based
on the Uniform Electronic Transactions Act.

10.7   Applicable Law; Submission to Jurisdiction; Service of Process; Waiver of
Venue; Waiver of Jury Trial.

16

 

--------------------------------------------------------------------------------



U.S. PREMIUM BEEF, LLC
Kansas City, Missouri
Agreement No. 00001544SLA

(a)      Applicable Law. Without giving effect to the principles of conflict of
laws and except to the extent governed by federal law, the Laws of the State of
Colorado, without reference to choice of law doctrine, will govern this
Agreement, each Promissory Note and any other Loan Document for which Colorado
is specified as the applicable law, and all disputes and matters between the
parties to this Agreement, including all disputes and matters whatsoever arising
under, in connection with or incident to the lending and/or leasing or other
business relationship between the parties, and the rights and obligations of the
parties to this Agreement or any other Loan Document by and between the parties
for which Colorado is specified as the applicable law.

(b)      Submission to Jurisdiction; Service of Process. The Borrower hereby
irrevocably consents to the nonexclusive jurisdiction of any state or federal
court in Denver, Colorado, and consents that Lender may effect any service of
process in the manner and at the Borrower's address set forth herein for
providing notice or demand; provided that nothing contained in this Agreement
will prevent Lender from bringing any action, enforcing any award or judgment or
exercising any rights against the Borrower individually, against any collateral
or against any property of the Borrower within any other county, state or other
foreign or domestic jurisdiction.

(c)      Waiver of Venue. The Borrower acknowledges and agrees that the venue
provided above is the most convenient forum for the Borrower and Lender. The
Borrower waives any objection to venue and any objection based on a more
convenient forum in any action instituted under this Agreement.

(d)      Waiver of Jury Trial. The Borrower and Lender each hereby irrevocably
waives any right it may have to a trial by jury in connection with any action
directly or indirectly arising out of or relating to this Agreement or any other
Loan Document. Each party hereto (1) certifies that no representative,
administrative agent or attorney of any other person has represented, expressly
or otherwise, that such other person would not, in the event of litigation, seek
to enforce the foregoing waiver and (2) acknowledges that it and the other
parties hereto have been induced to enter into this Agreement and other Loan
Documents by, among other things, the mutual waivers and certifications in this
section.

10.8   USA Patriot Act Notice. Lender hereby notifies the Borrower that pursuant
to the requirements of the USA Patriot Act, it is required to obtain, verify,
and record information that identifies the Borrower in accordance with the USA
Patriot Act. The Borrower covenants and agrees it will not, and agrees to cause
each of its subsidiaries not to, at any time, directly or indirectly be (a) a
person with whom Lender is restricted from doing business under any
Anti-Terrorism Law, (b) engaged in any business involved in making or receiving
any contribution of funds, goods or services to or for the benefit of such a
person or in any transaction that evades or avoids, or has the purpose of
evading or avoiding, the prohibitions set forth in any Anti-Terrorism Law, or
(c) otherwise in violation of any Anti-Terrorism Law (the Borrower will and will
cause each of its subsidiaries to provide to Lender any certifications or
information that Lender requests to confirm compliance by the Borrower and its
subsidiaries with any Anti-Terrorism Law). "Anti-Terrorism Law" means any Law
relating to terrorism or money laundering, including Executive Order No. 13224,
the USA Patriot Act, the Laws comprising or implementing the Bank Secrecy Act,
and the Laws administered by the United States Treasury Department's Office of
Foreign Asset Control, as any of the foregoing Laws may from time to time be
amended, renewed, extended, or replaced.

 

SIGNATURE PAGE FOLLOWS

17

 

--------------------------------------------------------------------------------



U.S. PREMIUM BEEF, LLC
Kansas City, Missouri
Agreement No. 00001544SLA

 

SIGNATURE PAGE TO CREDIT AGREEMENT

IN WITNESS WHEREOF, the parties hereto, by their duly authorized officers, have
executed this Agreement.

 

[uspb-signature.jpg]

 

[approved.jpg]

 

18

 

--------------------------------------------------------------------------------



U.S. PREMIUM BEEF, LLC
Kansas City, Missouri
Agreement No. 00001544SLA

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT

IN WITNESS WHEREOF, the parties hereto, by their duly authorized officers, have
executed this Agreement.

 

[cobank-signature.jpg]

 

 

 

 

19

 

--------------------------------------------------------------------------------



 

U.S. PREMIUM BEEF, LLC
Kansas City, Missouri
Agreement No. 00001544SLA

 

SCHEDULE 5.0 - Subsidiaries

Agreement No. 00001544SLA

None.

 

 

 

 

 

 

 

 

 

20

--------------------------------------------------------------------------------



EXHIBIT A

COMPLIANCE CALCULATION

NET WORTH

Test: Net Worth shall not be less than $70,000,000

As of Fiscal Quarter ended:   _______________________

1.  Assets

                      

2.  Liabilities  

 

3.  #1 less #2 (Borrower's Net Worth) 

 

Compliance? (Yes/No)

 

CERTIFICATION

U.S. Premium Beef, LLC ("Borrower"), hereby certifies to CoBank, ACB, that no
Event of Default or Potential Default occurred during the period covered by the
above Net Worth calculation. In the alternative, if an Event of Default of
Potential Default occurred during such time period, a description thereof and
all actions taken or to be taken to remedy the same is attached hereto.

U.S. Premium Beef, LLC,
a Delaware limited liability company

By:________________________________________

Title:_______________________________________